t c summary opinion united_states tax_court leslie adorno de chacing and jose chacin petitioners v commissioner of internal revenue respondent docket no 12954-08s filed date leslie adorno de chacing and jose chacin pro sese matthew d carlson for respondent gerber judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioners’ income_tax for the sole issue for our consideration is whether petitioners are entitled to deduct any portion of the dollar_figure claimed as employee business_expenses on schedule a itemized_deductions of their form_1040 u s individual_income_tax_return background petitioners are jose chacin mr chacin and leslie adorno de chacing ms de chacing petitioners filed a joint form_1040 for with the filing_status married_filing_jointly petitioners resided in california at the time their petition was filed mr chacin was employed as a carpenter during ms de chacing was employed as a loan officer mortgage account executive during on schedule a of their form_1040 petitioners claimed dollar_figure of employee business_expenses including the following amounts travel--dollar_figure union dues-- dollar_figure uniforms and clothing--dollar_figure tools--dollar_figure and business referrals--dollar_figure the business referrals expenses were 2we note that the business_expenses represent a gross amount before application of the 2-percent of adjusted_gross_income threshold under sec_67 3at trial respondent conceded that petitioners are entitled to a dollar_figure deduction for union dues attributable to ms de chacing and the remaining expenses were attributable to mr chacin mr chacin worked on a daily basis for a building contractor each day he drove from his home to the building contractor’s office and received his assignment for the day he would then proceed to the jobsite and perform as instructed for the day he drove approximately miles each day approximately days each week mr chacin would proceed from the first job to a second job where he also worked as a carpenter the second job was near his home but he drove there from his first job of the dollar_figure claimed for travel dollar_figure was based upon a 5-cents-per-mile rate for miles driven before date and dollar_figure was based upon a cents per mile rate for miles driven after date see revproc_2004_64 sec_5 2004_2_cb_898 as modified by announcement 2005_2_cb_714 mr chacin maintained a log of his daily mileage he would list the odometer reading and allow that reading to stand until there were nonbusiness miles because he drove to the same work location each day it was not necessary to make a posting each day mr chacin did not distinguish his mileage from his first job to his second because the second was in the vicinity of his residence additionally he believed that all of his mileage was deductible discussion sec_162 permits a deduction for ordinary and necessary expenses_incurred in a trade_or_business with respect to certain expenses including use of listed_property such as an automobile sec_274 requires more stringent substantiation sec_274 sec_280f to meet the sec_274 requirements a taxpayer must establish the expenditure with adequate_records or present sufficient evidence to corroborate his own statements sec_1_274-5t temporary income_tax regs fed reg date the elements to be established are the amount date and business_purpose of the use of an automobile sec_1_274-5t temporary income_tax regs fed reg date after review of mr chacin’s log and his testimony we are satisfied that he has met the substantiation requirements of sec_274 we must still decide however whether his transportation costs were deductible within the meaning of sec_162 to be deductible travel_expenses must be reasonable and necessary and incurred while away from home in the pursuit of business 326_us_465 however in general the cost of daily commuting to and from work is a nondeductible personal_expense id pincite sec_1_162-2 income_tax regs a taxpayer may deduct daily transportation_expenses that he incurs in going between his residence and a work location that is temporary and that is outside the metropolitan area where he lives and normally works brockman v commissioner tcmemo_2003_3 aldea v commissioner tcmemo_2000_136 revrul_99_7 1999_1_cb_361 in addition when a taxpayer is away from home on a temporary basis his living or travel_expenses may be considered deductible business_expenses 358_us_59 employment has been defined as temporary if it is foreseeably terminable or lasts for a relatively short fixed duration 482_f2d_417 5th cir mr chacin’s construction job was neither temporary nor away from home although each morning he would stop at the construction company office for direction as to his duties for the day that was merely part of his commute from his home to his job there was no showing that his employment with the construction company was either temporary or away from home or that the jobsites were outside the metropolitan area where he lived and worked accordingly petitioner is not entitled to a deduction for the entire cost of his transportation to and from his job with respect to mr chacin’s mileage from his first job to his second it is a long-established principle that transportation costs between jobs or jobsites may be deductible under certain circumstances 335_f2d_496 5th cir affg and remanding tcmemo_1962_233 32_tc_947 affd 283_f2d_865 5th cir approximately days each week mr chacin drove from his first job to a second job location which was near his home accordingly one-half of his mileage on those days between jobs was not commuting and is deductible on the basis of the record we hold that petitioners are entitled to transportation_expenses of dollar_figure for the tax_year for mr chacin claimed expenditures had been made for tools and protective clothing for use on his carpentry jobs dollar_figure was claimed for tools and dollar_figure for protective clothing there was some testimony about these expenditures and petitioners also provided their bank statements along with some written notations about the generic category of various expenditures ie jose work_clothes mr chacin’s recordkeeping on these items falls short of showing specific purchases but petitioners did provide some photographs of certain equipment and work clothing in spite of these shortcomings we are satisfied that petitioners are entitled to some deduction the photographs revealed that the work clothing was not suitable for everyday wear see 30_tc_757 the court may estimate allowable expenses under 39_f2d_540 2d cir but only if there is sufficient evidence in the record to provide a basis for the estimate 85_tc_731 and the sec_274 substantiation requirements do not apply such approximations should be made even though it may be necessary to bear heavily upon the taxpayer whose inexactitude is of his own making we have exercised our best judgment and find that petitioners are entitled to deductions of dollar_figure for tools and dollar_figure for work clothing for the tax_year finally we consider ms de chacing’s claimed expenditures totaling dollar_figure for referral fees gifts and lunch and entertainment during ms de chacing was a loan officer mortgage account executive with a mortgage company she indicated that it was customary to send gifts to borrowers to show appreciation for their business and to promote referrals she also indicated that she would provide mortgage company employees such as loan processors underwriters and others with gifts lunches and dinners to ensure that her loans received prompt processing additionally ms de chacing indicated that 4the amount claimed on petitioners’ income_tax return was a composite amount for tools referrals for business_expenses totaling dollar_figure as discussed above dollar_figure of that amount was claimed for tools leaving dollar_figure for ms de chacing’s claimed expenditures it was customary to pay percent of her commission to anyone who had referred a loan customer in support of her testimony ms de chacing provided bank statements that included charges for meals which she had designated with handwritten notations these notations were not made contemporaneously no supporting documentary_evidence was provided with respect to any 25-percent commissions or gifts to loan customers with respect to lunches for loan processors ms de chacing testified that she bought lunch coffee etc on several occasions for two loan processors the stringent recordkeeping requirements of sec_274 apply for these types of expenditure see sec_274 and considering the record and the evidence offered we are unable to find that petitioners are entitled to any portion of the dollar_figure claimed for meals entertainment gifts or commissions we are uncertain whether the petitioners’ allowable deductions will exceed the standard_deduction we leave it to the parties to compute which approach will give petitioners a larger deductible amount to reflect the foregoing decision will be entered under rule
